This is a motion for a rehearing of an application, based upon the ground that our ruling in this case is in conflict with that made in the case of Benson v. Phipps, recently decided in this court (ante, p. 578).
When the application now before us was filed, it was considered that it probably involved the same question which was raised in Benson v. Phipps, and upon which a writ of error had been granted. Action upon the application was accordingly suspended until that case was decided; and then it was discovered, that although the question of the validity of a promise for an extension of a contract of indebtedness was involved in each case, the two were clearly distinguishable. In this case, with reference to this question, the trial court found the facts as *Page 584 
follows: "That a few days after the note sued on became due, and just before it was assigned to the plaintiff, N.E. Fain presented same to the defendant for payment, when said Stacy, as president of defendant company, requested that an extension of one week from that date be given on said note, and that the same be not placed in the hands of attorney for collection until one week; and agreed, if this was done, that he would pay the note within that time," etc. Here the creditor agrees to extend for one week, and the debtor agrees to pay within the week. He does not agree that he will not pay until the end of the week, or that in case he does pay, he will pay interest for the entire period of the extension. Hence there was no consideration for the promise of the creditor. In Benson v. Phipps, the principal maker of the note and the payee agreed upon an extension for twelve months; from which the promise was implied on part of the former not to sue, and upon the latter not to pay within the stipulated time. The promise of the debtor to forego his right to pay at any time after the note was originally due, secured to the creditor the absolute right to receive the interest for the entire time of the extension, and constituted the consideration for the creditor's promise.
In the case before us, it was the right of the company to pay at any time, notwithstanding Fain's promise, and hence there was no consideration to support that promise.
The motion for a rehearing is overruled.
Motion overruled.
Delivered March 21, 1895.